Title: Thomas Jefferson to José Corrêa da Serra, 11 April 1820
From: Jefferson, Thomas
To: Corrêa da Serra, José


					
						Dear Sir
						
							Monticello
							Apr. 11. 20.
						
					
					Since I had the pleasure of seeing you, I have learnt that you are about to leave us. considering myself only, this would fill me with regret; but my affection for you obliges me to suppress that selfish feeling, and to console myself with the assurance that you are appointed by your government to a high and important station, wherein you can do more good to your country, and more to our twin continents, in general. I recieved with great pleasure the assurance from a friend that you would visit us once more before your departure. that I may not again incur the misfortune of losing this last gratification by my visit to Poplar Forest now approaching, I take the liberty of mentioning that I leave this for that place, within a few days, and shall be again at Monticello about the 7th of May, to continue here till harvest, say the 1st of July. it would particularly grieve me were you to leave us without having seen our University in it’s present advanced state. this is such as to give an idea of what it will be. we are enabled now to accomplish the buildings of the whole establishment (the Library excepted) by the close of the next year; and this being secured, it is impossible that the legislature, or it’s constituents, can see with indifference such a suite of buildings standing compleat, and unoccupied. there exists indeed an opposition to it by the friends of William and Mary, which is not strong. the most restive is that of the priests of the different religious sects, who dread the advance of science as witches do the approach of day-light; and scowl on it the fatal harbinger announcing the subversion of the duperies on which they live. in this the Presbyterian clergy take the lead. the tocsin is sounded in all their pulpits, and the first alarm denounced is against the particular creed of Doctr Cooper; and as impudently denounced as if they really knew what it is. but of this we will talk when you see us at Monticello. in the mean time  cura ut valeas, et me ut amaris ama
					
						
							Th: Jefferson
						
					
				